DETAILED ACTION
Applicant's submission filed on March 18, 2021 has been entered.
Claims 4-18, 20, 22, 24-28, 30 and 32-35 are cancelled.
Claims 1-3, 19, 23, 29 and 31 are currently amended.
Claims 37-38 are new.
Claims 1-3, 19, 21, 23, 29, 31 and 36-38 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 19, 21, 23, 29, 31 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as currently amended is drawn to a tobacco product comprising cured leaf from a tobacco plant having an induced mutation in a glutamate decarboxylase gene comprising an allele comprising a sequence selected from the group consisting of SEQ ID NOs: 9 and 10, wherein the induced mutation causes a loss-of-function of a polypeptide encoded by the glutamate decarboxylase gene.
Claim 2 as currently amended is drawn to a method of producing a tobacco product, the method comprising: providing cured leaf from a tobacco plant having an induced mutation in a glutamate decarboxylase gene comprising an allele comprising a sequence selected from the group consisting of SEQ ID NOs: 9 and 10i wherein the induced mutation causes a loss-of-function of a polypeptide encoded by the glutamate decarboxylase gene: and manufacturing a tobacco product using the cured leaves.
Claim 3 as currently amended is drawn to the method of claim 2, wherein the induced mutation is selected from the group consisting of a point mutation, an insertion, a deletion, and a substitution.
Claim 19 as currently amended is drawn to the tobacco product of claim 1, wherein the induced mutation is selected from the group consisting of a point mutation, an insertion, a deletion, and a substitution.

Claim 23 as currently amended is drawn to the tobacco product of claim 1, wherein the induced mutation comprises an alteration to the polypeptide wherein the alteration is selected from the group consisting of a truncation and a nonconservative amino acid substitution.
Claim 29 as currently amended is drawn to a tobacco product comprising cured leaf from a tobacco plant having an induced mutation in a glutamate decarboxylase gene comprising an allele encoding an amino acid sequence identical to SEQ ID NO: 11, wherein the induced mutation causes a loss-of-function of a polypeptide encoded by SEP ID NO: 11.
Claim 31 as currently amended is drawn to the tobacco product of claim 29, wherein the induced mutation results in an alteration to the polypeptide selected from the group consisting of a truncation and a non-conservative amino acid substitution.
Claim 36 is drawn to the method of claim 2, wherein the tobacco product is selected from the group consisting of cigarillos, non-ventilated recess filter cigarettes, vented recess filter cigarettes, cigars, snuff, pipe tobacco, cigar tobacco, cigarette tobacco, chewing tobacco, leaf tobacco, shredded tobacco, cut tobacco, and snus.
New claim 37 is drawn to the tobacco product of claim 1, wherein the induced mutation results in the introduction of a stop codon.
New claim 38 is drawn to the method of claim 2, wherein the induced mutation results in the introduction of a stop codon.

With respect to the nucleic acid sequence of SEQ ID NO:10, the specification describes SEQ ID NO:10 as a gene DNA sequence obtained from Nicotiana tabacum that is 12,936 nucleotides in length and that encodes a protein (SEQ ID NO:11) having homology to glutamate decarboxylase (sequence listing; page 27 Table 1).
With respect to the amino acid sequence of SEQ ID NO:11, the specification describes SEQ ID NO:11 as a protein sequence obtained from Nicotiana tabacum that is 496 amino acids in length and that has homology to glutamate decarboxylase (sequence listing; page 27 Table 1).
The specification does not describe any tobacco plant having any type of induced mutation in a glutamate decarboxylase gene allele comprising a sequence selected from the group consisting of SEQ ID NOs: 9 and 10 or in a glutamate decarboxylase gene comprising an allele encoding an amino acid sequence identical to SEQ ID NO: 11.
With respect to the effects of mutations on the function of a nucleic acid or an endogenous nucleic acid and/or on the function of its encoded polypeptide, at the time of filing the prior art recognized that such effects are unpredictable. Further, because the effect of a mutation on the function of a nucleic acid or an endogenous nucleic acid and/or on the function of its encoded polypeptide is unpredictable, the effect of a mutation on the phenotype of a plant and its parts that comprise the nucleic acid or its encoded polypeptide is also unpredictable, including phenotypes that have a specific application in a tobacco product, since a plant’s phenotype is determined by its genotype.
Arabidopsis cab1 gene promoter produced a hybrid promoter that was active primarily leaves, whereas addition/insertion to form a hybrid promoter between in the nos promoter variant nos -155 and an upstream region of the Arabidopsis cab1 gene promoter produced a hybrid promoter that was active in all vegetative organs tested, as compared to previously reported findings that addition/insertion to form a hybrid promoter between an 
See also, for example, Kim et al. (A 20 nucleotide upstream element is essential for the nopaline synthase (nos) promoter activity. Plant Mol Biol. 1994 Jan;24(1):105-17), who teach that various point mutations in the nos promoter can alter the presence or level of promoter activity in tobacco. Mutation of one or more nucleotides in either of two hexamer motifs or in the octamer spacer region between them significantly altered the level of nos promoter activity (Table 2, page 109). A single point mutation in the sixth nucleotide of the hexamer motif resulted in a four to ten fold decrease in promoter activity, whereas a double point mutation in the fourth and fifth nucleotide of the hexamer motif resulted in a two-fold increase in promoter activity. Two independent triple point mutations in the third, fourth and fifth, and sixth, seventh and eighth nucleotides of the octamer spacer region eliminated detectable promoter activity. These mutant promoter sequences differ from the native promoter sequence by only one to three nucleotides in a region that spans only 20 nucleotides, yet they vary greatly in the ability to function as a promoter.
See additionally, for example, Zhou et al. (The plant cyclin-dependent kinase inhibitor ICK1 has distinct functional domains for in vivo kinase inhibition, protein instability and nuclear localization. Plant J. 2003 Aug;35(4):476-89), who teach that expression of an N-terminal truncation of the Arabidopsis cyclin-dependent kinase inhibitor ICK1 increases ICK1 effects on transgenic plants, whereas expression of a C-terminal truncation of ICK1 greatly reduces or abolishes ICK1 effects on transgenic plants, as compared to control plants expressing the full-length ICK1 protein (page 476 Abstract; page 479 Figure 2; page 480 Table 1).
Escherichia coli. Biochem Biophys Res Commun. 1998 Mar 17;244(2):573-7), who teach that when two of three histidines that are maintained in ADP-glucose pyrophosphorylase across several species are substituted with the “nonconservative” amino acid glutamine, there is little effect on enzyme activity, while the substitution of one of those histidines with the “conservative” amino acid arginine drastically reduces enzyme activity (see Table 1).
See also, for example, Lewis et al. (Three nicotine demethylase genes mediate nornicotine biosynthesis in Nicotiana tabacum L.: functional characterization of the CYP82E10 gene. Phytochemistry 2010 Dec;71(17-18):1988-98. Epub 2010 Oct 25), who teach that different mutations induced in three nicotine N-demethylase (NND) genes had different effects on the functionality of their encoded enzymes (page 1990 Table 1). Lewis et al. also teach that tobacco plants possessing knockout mutations in three nicotine N-demethylase (NND) genes displayed phenotypes of a carcinogen precursor nornicotine that were lower than that found in conventional tobacco cultivars and in tobacco plants possessing knockout mutations in one or two nicotine N-demethylase (NND) genes, and exhibited different levels of nicotine to nornicotine conversion as well (page 1995 Table 4, Fig. 5).
Given the breath of the claims which encompass leaves obtained from tobacco plants comprising an induced mutation in a glutamate decarboxylase gene allele comprising a sequence selected from the group consisting of SEQ ID NOs: 9 and 10 wherein the induced mutation causes a loss-of-function of a polypeptide encoded by the glutamate decarboxylase gene, including an induced mutation selected from the group consisting of a point mutation, an insertion, a deletion, and a substitution, including an induced mutation that is a truncation or a . 

Applicant's arguments filed March 18, 2021 have been fully considered but they are not persuasive.
Applicant traverses the rejection and maintains that in accordance with the purpose of ensuring that the inventor had possession of the claimed subject matter, Applicants need not “describe,” in the sense of 35 U.S.C. § 112, all things that are encompassed by the claims, and that to contend otherwise would contradict established jurisprudence, which teaches that a patent may be infringed by technology developed after a patent issues. United States Steel Corp. v. Phillips Petroleum Co., 865 F.2d 1247, 1251 (Fed. Cir. 1989). 
Applicant points out that the instant Specification at pages 15-16 provides that “a mutation in a single nucleotide can create a stop codon, which would result in a truncated polypeptide and, depending on the extent of truncation, loss-of-function.”. Applicant also points out that independent claims 1 and 2 are amended to recite that the induced mutation causes a 
Applicant additionally points out that Applicant generated RNAi lines to knockdown/knockout the expression of glutamate decarboxylase (GDC; e.g., SEQ ID NOs: 9-11) in tobacco plants (Specification at Example 6), and that plants comprising the GDC-RNAi line “show reduced chlorophyll loss after nitrogen starvation and increased growth rate relative to burley control lines.”. Applicant maintains that, at the time of filing, it was accepted in the art that RNAi could create loss-of-function phenotypes (see, for example, Root el al., “Genome-scale loss-of-function screening with a lentiviral RNAi library,” Nature Methods, 3:715-719 (2006). Applicant also maintains that, it known in the art at the time of filing that RNAi knockouts/knockdowns and mutations could cause equivalent phenotypes (see, for example, Brown et al., who provided “that RNA interference can be used to phenocopy mutations.” Brown et al., “Using RNAi to investigate orthologous homeotic gene function during development of distantly related insects,” Evolution & Development, 1:11-15 (1999) at Summary).
Applicant further points out that Applicant described tobacco plants having loss-of-function mutations (see Specification at page 15, line 31 to page 16, line 2) and RNAi knockdowns (including plant phenotypes caused by GDC knockdowns; see id. at Example 6 and Figures 1 and 2), and Applicant maintains that the art understood the equivalence between the loss-of-function mutations and RNAi knockdowns/knockouts at the time of filing. Applicant also points out that Applicant further provided tobacco products comprising cured leaf from tobacco plants comprising the claimed mutation, and methods of making such products. See id., 

Applicant's arguments are not persuasive.
With respect to Applicant’s assertion that all things that are encompassed by the claims need not be described to ensure that the inventor had possession of the claimed subject matter, this is not persuasive, because the rejection is not predicated on the requirement that all things that are encompassed by the claims be described.
With respect to Applicant’s assertion that, in view of the current amendment of independent claims 1 and 2 to recite that the induced mutation causes a loss-of-function of a polypeptide encoded by a glutamate decarboxylase gene, and in view of the disclosure in the specification that “a mutation in a single nucleotide can create a stop codon, which would result in a truncated polypeptide and, depending on the extent of truncation, loss-of-function.”, one of ordinary skill in the art would recognize that the effect of the mutation would not be “unpredictable” as alleged by the Examiner, but rather, the currently amended claims provide a specific molecular phenotype (e.g., loss-of-function), this is not persuasive. First, the effects of mutations on the function of a gene and/or on the function of its encoded polypeptide are unpredictable, because not all mutations that are a point mutation, an insertion, a deletion, and a substitution, or that result in a truncation or a non-conservative amino acid substitution or a stop codon, would result in the loss of function of a polypeptide encoded by a gene. Second, the specification does not describe any specific induced mutation that causes a loss-of-function of 
With respect to Applicant’s observation that RNAi lines generated to knockdown/knockout the expression of glutamate decarboxylase (GDC; e.g., SEQ ID NOs: 9-11) in tobacco plants (Specification at Example 6) “show reduced chlorophyll loss after nitrogen starvation and increased growth rate relative to burley control lines.”, this is not persuasive, because while the RNAi lines generated to knockdown/knockout the expression of glutamate decarboxylase (GDC; e.g., SEQ ID NOs: 9-11) in tobacco plants (Specification at Example 6) may “show reduced chlorophyll loss after nitrogen starvation and increased growth rate relative to burley control lines.”, there is no evidence that glutamate decarboxylase function is lost in the generated RNAi lines, as required by the rejected claims.
With respect to Applicant’s assertion that at the time of filing, it was accepted in the art that RNAi could create loss-of-function phenotypes, this is not persuasive, because while it was accepted in the art that RNAi could create loss-of-function phenotypes, it was also understood that not all RNAi constructs will cause a loss of function of a target gene. See, for example, Root el al. (Genome-scale loss-of-function screening with a lentiviral RNAi library.  Nature Methods, 3:715-719 (2006)), who teach that 38% of 256 hairpin sequences targeting 53 genes achieved 
With respect to Applicant’s assertion that RNAi knockouts/knockdowns and mutations could cause equivalent phenotypes, this is not persuasive, because while it was accepted in the art that RNAi knockouts/knockdowns and mutations could cause equivalent phenotypes, it was also understood that not all RNAi constructs will cause equivalent phenotypes. See, for example, Root el al. (Genome-scale loss-of-function screening with a lentiviral RNAi library.  Nature Methods, 3:715-719 (2006)), who teach that confirming the association between the intended target gene and the observed phenotype is one of the main challenges for RNAi screening, because off-target effects from affected genes other than the target gene may be present (page 717 column 2 fifth full paragraph). See also, for example, Brown et al. (Using RNAi to investigate orthologous homeotic gene function during development of distantly related insects, Evolution & Development, 1:11-15 (1999)), who chose to target the function of the Deformed (Dfd) gene in Drosophila melanogaster and in Tribolium castaneum to test the potential of RNAi to knockout/knockdown gene function and cause a phenotype equivalent to that caused by a null mutation because the Dfd gene and its null mutant phenotype were already well characterized in both insects (page 12 column 1 first full paragraph). Brown et al. also caution that, in the absence of genetic analysis, the certainty of a null phenocopy is not guaranteed (page 14 column 1 last paragraph). Here, the association between the intended target gene and the observed phenotype of the generated RNAi lines has not been confirmed, and the null mutant phenotype of a tobacco gene comprising an allele comprising a sequence selected from the group consisting of SEQ ID NOs: 9 and 10 is unknown. 

“In addition, a mutation in a single nucleotide can create a stop codon, which would result in a truncated polypeptide and, depending on the extent of truncation, loss-of-function.”

With respect to Applicant’s allusion that the claimed invention is described in light of the disclosure at page 15, line 31 to page 16, line 2 combined with the RNAi knockdowns which include plant phenotypes caused by GDC knockdowns and the understanding in art at the time of filing of the equivalence between the loss-of-function mutations and RNAi knockdowns/knockouts, this is not persuasive because the association between the intended target gene and the observed phenotype of the generated RNAi lines has not been confirmed, and the null mutant phenotype of a tobacco gene comprising an allele comprising a sequence selected from the group consisting of SEQ ID NOs: 9 and 10 is unknown.
With respect to Applicant’s assertion that cured leaf from tobacco plants comprising the claimed mutation, and methods of making such products are provided in the specification at page 3, lines 1-9, this is not persuasive,  because the Specification the specification at page 3, lines 1-9 does not describe any cured leaf from a tobacco plant that has a loss-of-function of a polypeptide encoded by a glutamate decarboxylase gene comprising an allele that comprises a sequence selected from the group consisting of SEQ ID NOs: 9 and 10. Rather, the specification at page 3, 
“In still another aspect, a tobacco product is provided that includes cured leaf from a tobacco plant having a mutation in one or more endogenous nucleic acids having a sequence selected from the group consisting of SEQ ID NOs: 1, 2, 5, 6, 9, 10, 13, 14, 17, and 18. In yet another aspect, a method of producing a tobacco product is provided. Such a method typically includes providing cured leaf from a tobacco plant having a mutation in one or more endogenous nucleic acids having a sequence selected from the group consisting of SEQ ID NOs: 1, 2, 5, 6, 9, 10, 13, 14, 17, and 18; and manufacturing a tobacco product using the cured leaves. In one embodiment, the mutation is selected from the group consisting of a point mutation, an insertion, a deletion, and a substitution.” 

With respect to Applicant’s assertion that, even if, arguendo, Applicant did not reduce the claimed subject matter to practice, one of ordinary skill in the art would recognize that Applicant still adequately described the claimed subject matter in the Specification as filed, this is not persuasive, because Applicant has not described any specific induced mutation that causes a loss-of-function of a polypeptide encoded by a glutamate decarboxylase gene comprising an allele that comprises a sequence selected from the group consisting of SEQ ID NOs: 9 and 10, or any tobacco product comprising a cured leaf from a tobacco plant comprising an induced mutation that causes a loss-of-function of a polypeptide encoded by a glutamate decarboxylase gene, or the effect of the presence of an induced mutation that causes a loss-of-function of a polypeptide encoded by a glutamate decarboxylase gene, if any, on the phenotype of the leaf, and on the properties of the tobacco plant comprising the leaf.

Claims 1-3, 19, 21, 23, 29, 31 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 as currently amended is drawn to a tobacco product comprising cured leaf from a tobacco plant having an induced mutation in a glutamate decarboxylase gene comprising an allele comprising a sequence selected from the group consisting of SEQ ID NOs: 9 and 10, wherein the induced mutation causes a loss-of-function of a polypeptide encoded by the glutamate decarboxylase gene.
Claim 2 as currently amended is drawn to a method of producing a tobacco product, the method comprising: providing cured leaf from a tobacco plant having an induced mutation in a glutamate decarboxylase gene comprising an allele comprising a sequence selected from the group consisting of SEQ ID NOs: 9 and 10i wherein the induced mutation causes a loss-of-function of a polypeptide encoded by the glutamate decarboxylase gene: and manufacturing a tobacco product using the cured leaves.
Claim 3 as currently amended is drawn to the method of claim 2, wherein the induced mutation is selected from the group consisting of a point mutation, an insertion, a deletion, and a substitution.
Claim 19 as currently amended is drawn to the tobacco product of claim 1, wherein the induced mutation is selected from the group consisting of a point mutation, an insertion, a deletion, and a substitution.

Claim 23 as currently amended is drawn to the tobacco product of claim 1, wherein the induced mutation comprises an alteration to the polypeptide wherein the alteration is selected from the group consisting of a truncation and a nonconservative amino acid substitution.
Claim 29 as currently amended is drawn to a tobacco product comprising cured leaf from a tobacco plant having an induced mutation in a glutamate decarboxylase gene comprising an allele encoding an amino acid sequence identical to SEQ ID NO: 11, wherein the induced mutation causes a loss-of-function of a polypeptide encoded by SEP ID NO: 11.
Claim 31 as currently amended is drawn to the tobacco product of claim 29, wherein the induced mutation results in an alteration to the polypeptide selected from the group consisting of a truncation and a non-conservative amino acid substitution.
Claim 36 is drawn to the method of claim 2, wherein the tobacco product is selected from the group consisting of cigarillos, non-ventilated recess filter cigarettes, vented recess filter cigarettes, cigars, snuff, pipe tobacco, cigar tobacco, cigarette tobacco, chewing tobacco, leaf tobacco, shredded tobacco, cut tobacco, and snus.
New claim 37 is drawn to the tobacco product of claim 1, wherein the induced mutation results in the introduction of a stop codon.
New claim 38 is drawn to the method of claim 2, wherein the induced mutation results in the introduction of a stop codon.

With respect to the nucleic acid sequence of SEQ ID NO:10, the specification discloses that SEQ ID NO:10 is a gene DNA sequence obtained from Nicotiana tabacum that is 12,936 nucleotides in length and that encodes a protein (SEQ ID NO:11) having homology to glutamate decarboxylase (sequence listing; page 27 Table 1).
With respect to the amino acid sequence of SEQ ID NO:11, the specification discloses that SEQ ID NO:11 is a protein sequence obtained from Nicotiana tabacum that is 496 amino acids in length and that has homology to glutamate decarboxylase (sequence listing; page 27 Table 1).
The specification does not disclose any tobacco plant having any type of induced mutation in a glutamate decarboxylase gene allele comprising a sequence selected from the group consisting of SEQ ID NOs: 9 and 10 or in a glutamate decarboxylase gene comprising an allele encoding an amino acid sequence identical to SEQ ID NO: 11.
The claimed invention is not enabled because the effect of a mutation on the function of a gene and/or on the function of its encoded polypeptide is unpredictable. Further, because the effect of a mutation on the function of a gene and/or on the function of its encoded polypeptide is unpredictable, the effect of a mutation on the phenotype of a plant and its parts that comprise the nucleic acid or its encoded polypeptide is also unpredictable, including phenotypes that have a specific application in a tobacco product, since a plant’s phenotype is determined by its genotype.
Arabidopsis cab1 gene promoter produced a hybrid promoter that was active primarily leaves, whereas addition/insertion to form a hybrid promoter between in the nos promoter variant nos -155 and an upstream region of the Arabidopsis cab1 gene promoter produced a hybrid promoter that was active in all vegetative organs tested, as compared to previously reported findings that addition/insertion to form a hybrid promoter between an 
See also, for example, Kim et al. (A 20 nucleotide upstream element is essential for the nopaline synthase (nos) promoter activity. Plant Mol Biol. 1994 Jan;24(1):105-17), who teach that various point mutations in the nos promoter can alter the presence or level of promoter activity in tobacco. Mutation of one or more nucleotides in either of two hexamer motifs or in the octamer spacer region between them significantly altered the level of nos promoter activity (Table 2, page 109). A single point mutation in the sixth nucleotide of the hexamer motif resulted in a four to ten fold decrease in promoter activity, whereas a double point mutation in the fourth and fifth nucleotide of the hexamer motif resulted in a two-fold increase in promoter activity. Two independent triple point mutations in the third, fourth and fifth, and sixth, seventh and eighth nucleotides of the octamer spacer region eliminated detectable promoter activity. These mutant promoter sequences differ from the native promoter sequence by only one to three nucleotides in a region that spans only 20 nucleotides, yet they vary greatly in the ability to function as a promoter.
See additionally, for example, Zhou et al. (The plant cyclin-dependent kinase inhibitor ICK1 has distinct functional domains for in vivo kinase inhibition, protein instability and nuclear localization. Plant J. 2003 Aug;35(4):476-89), who teach that expression of an N-terminal truncation of the Arabidopsis cyclin-dependent kinase inhibitor ICK1 increases ICK1 effects on transgenic plants, whereas expression of a C-terminal truncation of ICK1 greatly reduces or abolishes ICK1 effects on transgenic plants, as compared to control plants expressing the full-length ICK1 protein (page 476 Abstract; page 479 Figure 2; page 480 Table 1).
Escherichia coli. Biochem Biophys Res Commun. 1998 Mar 17;244(2):573-7), who teach that when two of three histidines that are maintained in ADP-glucose pyrophosphorylase across several species are substituted with the “nonconservative” amino acid glutamine, there is little effect on enzyme activity, while the substitution of one of those histidines with the “conservative” amino acid arginine drastically reduces enzyme activity (see Table 1).
See also, for example, Lewis et al. (Three nicotine demethylase genes mediate nornicotine biosynthesis in Nicotiana tabacum L.: functional characterization of the CYP82E10 gene. Phytochemistry 2010 Dec;71(17-18):1988-98. Epub 2010 Oct 25), who teach that different mutations induced in three nicotine N-demethylase (NND) genes had different effects on the functionality of their encoded enzymes (page 1990 Table 1). Lewis et al. also teach that tobacco plants possessing knockout mutations in three nicotine N-demethylase (NND) genes displayed phenotypes of a carcinogen precursor nornicotine that were lower than that found in conventional tobacco cultivars and in tobacco plants possessing knockout mutations in one or two nicotine N-demethylase (NND) genes, and exhibited different levels of nicotine to nornicotine conversion as well (page 1995 Table 4, Fig. 5).
In the instant case Applicant has provided no guidance with respect to what type of mutation to make at what location in a glutamate decarboxylase gene comprising an allele comprising a sequence selected from the group consisting of SEQ ID NOs: 9 and 10 or in a glutamate decarboxylase gene comprising an allele encoding a polypeptide sequence identical to SEQ ID NO: 11 such that the function of a polypeptide encoded by the gene is lost and such that a tobacco plant comprising the mutation is altered in such way that a cured leaf from the plant .

Applicant's arguments filed March 18, 2021 have been fully considered but they are not persuasive.
Applicant traverses the rejection and maintains that the Examiner has not established a prima facie case of lack of enablement.
Applicant maintains that the application of several of the Wands factors demonstrates that it would require no more than routine experimentation for a person skilled in the art to practice the full scope of the presently claimed invention in view of the teachings in the specification and the knowledge available in the art.
With respect to the breadth of the claims and nature of the invention, Applicant points out that the scope of the currently amended claims has changed, such that currently amended independent claims 1 and 2 recite that the induced mutation causes a loss-of-function of a polypeptide encoded by a glutamate decarboxylase gene, and independent claim 29 recites that the induced mutation causes a loss-of-function of the polypeptide encoded by SEQ ID NO: 11.

With respect to the amount of direction provided in the Specification, Applicant notes the acknowledgement by the Examiner that “the Specification provides sufficient guidance to enable one of ordinary skill in the art to make mutations in a tobacco plant.” Office Action at pages 19-20. Applicant disagrees, however, with the Examiner’s allegation that “the Specification does not provide any guidance with respect to how to use a tobacco plant or its parts that have any specific mutation that falls within the genus of mutations recited in the rejected claims.” Applicant points out that uses for tobacco plants, and parts thereof, comprising the recited mutations are provided, specifically, tobacco products, and methods of making tobacco products, comprising tobacco plants, and parts thereof, comprising the recited mutations are provided, for example, Specification at page 25, line 12 to page 26, line 14.

Applicant further maintains that [Reduction in gene expression of the GDC gene [e.g., SEQ ID NOs: 9-11] resulted in a 12-16% increase in yield relative to the burley control.” Is provided at page 32, lines 30-31. Applicant maintains, therefore that tangible improvements (e.g., uses) to tobacco when GDC is knocked down or knocked out are provided. Applicant also maintains that because those in the art would equate RNAi knockdowns/knockouts with loss-of-function mutations, one of ordinary skill in the art would recognize a reasonable correlation between the method reduced to practice in the Specification at Example 6 and the currently amended claims, the currently amended claims must be considered to be enabled.
With respect to the quantity of experimentation needed relative to the disclosure, Applicant maintains that no more than routine experimentation would be required to practice the claimed subject matter, because one of ordinary skill in the art would have been able to design a targeted mutagenesis technique (e.g., CRISPR/Cas9) to generate a loss-of-function polypeptide encoded by either SEQ ID NO: 9 or SEQ ID NO: 10. Applicant specifically points to the specification at page 2, lines 17-19, and points out that those in the art understood how to use CRISPR/Cas9 in tobacco at the time of filing, as exemplified, for example, by Gao el al., “CRISPR/Cas9-mediated targeted mutagenesis in Nicotiana tabacum,” Plant Mol Biol, 87:99-
Applicant further maintains that those of ordinary skill in the art would be able to readily determine if a given mutation is a loss-of-function mutation that falls within the metes and bounds of the currently amended claims, because as noted in the Specification as filed, GDC “catalyzes the decarboxylation of glutamate to GABA and carbon dioxide.” Specification at page 14, lines 5-6. 
Applicant maintains therefore, that one of ordinary skill in the art would be able to examine glutamate and GABA levels in mutated tobacco plants, or plant parts thereof, to determine if a given mutation is a loss-of-function mutation. See id., for example, at Figure 7. Applicant maintains that one of ordinary skill in the art could easily, and efficiently, generate targeted mutations in SEQ ID NOs: 9 and 10, or in a nucleic acid molecule encoding SEQ ID NO: 11, and that one of ordinary skill in the art could also examine a plant, or plant part, comprising a targeted mutation in SEQ ID NOs: 9 or 10, or a nucleic acid sequence encoding SEQ ID NO: 11, to determine if the targeted mutation generated a loss-of-function as recited in the currently amended claims. Applicant maintains, therefore, that it would require only routine, not undue, experimentation to practice the currently amended claims.

Applicant's arguments are not persuasive.
nos promoter have different effects on the presence or level of promoter activity, since Zhou et al teach that different types of truncations of the Arabidopsis cyclin-dependent kinase inhibitor ICK1 have different effects on ICK1 function, since Hill et al. teach that nonconservative amino acid substitutions do not necessarily cause a loss of ADP-glucose pyrophosphorylase enzyme function, and since Lewis et al. teach that different types of point mutations induced in three nicotine N-demethylase (NND) genes had different effects on the functionality of their encoded enzymes.

With respect to Applicant’s assertion that it was also known in the art at the time of filing that RNAi knockouts/knockdowns and mutations could cause equivalent phenotypes (citing Brown et al.), this is not persuasive, because while it was accepted in the art that RNAi knockouts/knockdowns and mutations could cause equivalent phenotypes, it was also understood that not all RNAi constructs will cause equivalent phenotypes. See, for example, Root el al. (Genome-scale loss-of-function screening with a lentiviral RNAi library.  Nature Methods, 3:715-719 (2006)), who teach that confirming the association between the intended target gene and the observed phenotype is one of the main challenges for RNAi screening, because off-target effects from affected genes other than the target gene may be present (page 717 column 2 fifth full paragraph). See also, for example, Brown et al. (Using RNAi to investigate orthologous homeotic gene function during development of distantly related insects, Evolution & Development, 1:11-15 (1999)), who chose to target the function of the Deformed (Dfd) gene in Drosophila melanogaster and in Tribolium castaneum to test the potential of RNAi to 
With respect to Applicant’s assertion that the specification does provide guidance with respect to how to use a tobacco plant or its parts that have specific mutations that fall within the genus of mutations recited in the rejected claims, for example, in the specification at page 25, line 12 to page 26, line 14, this is not persuasive, because the specification at page 25, line 12 to page 26, line 14 is silent with respect to how to use a tobacco plant having an induced mutation in a glutamate decarboxylase gene comprising an allele comprising a sequence selected from the group consisting of SEQ ID NOs: 9 and 10 or an allele encoding SEQ ID NO:11, wherein the induced mutation causes a loss-of-function of a polypeptide encoded by the glutamate decarboxylase gene. The specification at page 25, line 12 to page 26, line 14 only provides general guidance for using tobacco plants, guidance for uses that were already known and practiced in the art, as follows:
“Tobacco Products and Methods of Making. The methods described herein allow for tobacco plants to be produced that exhibit an increase in yield or a decrease in the amount and/or rate of chlorophyll loss. As described herein, such methods can include mutagenesis (e.g., random or targeted) or the production of transgenic plants (using, e.g., RNAi or overexpression). Leaf from such tobacco (e.g., exhibiting an increase in yield or a decrease in the amount and/or rate of chlorophyll loss) can be cured, aged, conditioned, and/or fermented. Methods of curing tobacco are well known and include, for example, air curing, fire curing, flue curing and sun curing. Aging also is known and is typically 

With respect to Applicant’s assertion that tobacco plants having loss-of-function mutations are provided in the Specification at page 15, line 31 to page 16, line 2, this is not persuasive, because the Specification at page 15, line 31 to page 16, line 2 is silent with respect to an induced mutation in a glutamate decarboxylase gene comprising an allele comprising a sequence selected from the group consisting of SEQ ID NOs: 9 and 10 or an allele encoding SEQ ID NO:11, wherein the induced mutation causes a loss-of-function of a polypeptide encoded by the glutamate decarboxylase gene. The Specification at page 15, line 31 to page 16, 
“In addition, a mutation in a single nucleotide can create a stop codon, which would result in a truncated polypeptide and, depending on the extent of truncation, loss-of-function.”

With respect to Applicant’s assertion that RNAi knockdowns, including plant phenotypes caused by GDC knockdowns, are provided at Example 6 and Figures 1 and 2, this is not persuasive, because while the RNAi lines generated to knockdown/knockout the expression of glutamate decarboxylase (GDC; e.g., SEQ ID NOs: 9-11) in tobacco plants (Specification at Example 6) may “show reduced chlorophyll loss after nitrogen starvation and increased growth rate relative to burley control lines.”, there is no evidence that glutamate decarboxylase function is lost in the generated RNAi lines, as required by the rejected claims.
With respect to Applicant’s assertion that the art understood the equivalence between the loss-of-function mutations and RNAi knockdowns/knockouts at the time of filing, and notes that the GDC-RNAi plants “show reduced chlorophyll loss after nitrogen starvation and increased growth rate relative to burley control lines.", in the specification at page 32, lines 21-24, this is not persuasive, because the equivalence between the a loss-of-function mutation in a tobacco a gene comprising an allele comprising a sequence selected from the group consisting of SEQ ID NOs: 9 and 10 or an allele encoding SEQ ID NO:11 and the generated RNAi lines has not been established at page 32, lines 21-24, or elsewhere in the specification.
With respect to Applicant’s assertion that no more than routine experimentation would be required to practice the claimed subject matter, because one of ordinary skill in the art would have been able to design a targeted mutagenesis technique (e.g., CRISPR/Cas9) to generate a loss-of-function polypeptide encoded by either SEQ ID NO: 9 or SEQ ID NO: 10, this is not 
With respect to Applicant’s assertion that one of ordinary skill in the art would understand how to generate loss-of-function mutant alleles of GDC (e.g., introducing a targeted premature stop codon), given the guidance provided in the specification at page 16, lines 16-19, this is not persuasive, because the specification at page 16, lines 16-19 provides no specific guidance with respect to where in a tobacco a gene comprising an allele comprising a sequence selected from the group consisting of SEQ ID NOs: 9 and 10 or an allele encoding SEQ ID NO:11 to introduce a targeted premature stop codon such that a loss-of-function mutant allele of GDC is generated. The specification at page 16, lines 16-19 only generally suggests that one or more mutations (e.g., a point mutation) can introduce a stop codon to produce a truncated polypeptide within a polypeptide.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662